Exhibit 10.14 SUSTAINABLE STRATEGY, PLANNING AND SOLAR ADVISORY SERVICES AGREEMENT BETWEEN Centre for Environmental Planning and Technology and ENVISION SOLAR AGREEMENT made this 1stday of OCT in the year of Two Thousand and Nine between Envision Solar International, Inc. of La Jolla, California, USA (Envision), and Centre for Environmental Planning and Technology, of Ahmedabad, India (CEPT). For the Project: Gandhinagar Solar City Master Plan and Pilot Demonstration Project (The Plan) ENVISION and CEPT agree as set forth below. 1) SCOPE OF BASIC SERVICES a) CEPT will engage, with affiliated government, academic and other partners, in the planning for the Gandhinagar Solar City, one of the first projects being developed under the Indian national government's initiatives. Envision will provide senior professional advisory and project management support to CEPT in coordination and partnership with institutions, agencies and other parties participating with CEPT on the project. b) Envision will provide Basic Services as described below. As "Senior Sustainable Planning Advisor", Envision will advise CEPT and other participants in the project in the management and deployment of The Plan, in the following activities (Lead/Support): i) Overall Master Planning for the Solar City project (Envision Solar India (ESI) lead / Centre for Environmental Planning and Technology(CEPT) support) ii) General assessment of solar & other renewable technology opportunities including solar-photovoltaic and solar-thermal, as well as other sources of renewable energy like wind and biomass. (ESI lead/CEPT support) iii) Collection of existing data, drawings and maps, certified land surveys, including information on grades and lines of streets, alleys, pavements and adjoining property; rights-of-way, restrictions, easements, encroachments, zoning, deed restrictions, boundaries and contours of the site; locations, dimensions and complete data pertaining to existing buildings, other improvements and trees; and full information concerning available service and utility lines both public and private, above and below grade. (CEPT lead) iv) Collation of items in #3 above and incorporation of key information into "base" drawings and other documents. (CEPT lead/ESI support) v) Assessment and conceptual design of solar technology for a high profile, high visibility pilot demonstration project (ESI lead) vi) Coordination of, or participation in the commissioning of presentation models, colour renderings, digital animations, videos, documentary films and other materials needed (ESI lead/CEPT support) vii) Preliminary cost estimations for project implementation (CEPT lead/ES' support) viii) Coordination and leadership for key meetings including: ix) Kick-off (ESI lead/CEPT support) x) Stakeholder Workshop (ESI lead/CEPT support) xi) Final Report Presentation (ESI lead/CEPT support) xii) Other key activities necessary for the implementation of the planning process 2) PROJECT PHASES and DELIVERABLES Envision's services will commence with the execution of this agreement and continue through the following Phases: a) Phase 1 (month 1): Activities: i)Kick-off, Plan Conceptualization (ESI/CEPT) ii)Assembly of Initial Participants (ESI/CEPT) iii) Stakeholder Workshop (ESI/CEPT) Deliverables: i.Plan Conceptualization Report, digital and hard-copy (ESI/CEPT) ii.Drawings, Digital Models (ESI/CEPT) b) Phase 2 (Month 2): Activities: i)Sustainable Concept Master Plan Development (ESI/CEPT) ii)Concept Design for High Profile Demonstration Project iii)Presentation
